MEMO ENDORSED
                  Case 1:18-cr-00328-KPF Document 127 Filed 04/23/19 Page 1 of 4




 (212) 373-3035

 (212) 492-0035

 rtarlowe@paulweiss.com




            April 23, 2019



            BY EMAIL / ECF

            Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                                   United States v. Anilesh Ahuja, et al.,
                                   18 Cr. 328 (KPF)

            Dear Judge Failla:

                           We write to respectfully request the Court’s assistance in resolving two
            discovery disputes with the government. Specifically, we write to request that the Court
            direct the government to: (i) obtain, review, and (as necessary) produce relevant documents
            in the possession, custody, or control of its cooperating witnesses; and (ii) produce copies
            of the grand jury and SEC subpoenas issued to third parties in connection with this case.
            The government has claimed that it is not obligated to provide this information, and has
            not responded to our request that they agree to provide this information regardless of the
            disagreement about whether they have a legal obligation to do so.

                             Documents in the Possession of Cooperating Witnesses

                           As explained in detail in a letter to the Court dated April 8, 2019, the defense
            learned that one of the government’s cooperating witnesses, Amin Majidi, communicated
            with other PPI employees (including alleged co-conspirators) through his personal email
            account. See Dkt. No. 102. Having observed that the government had not produced any
            emails from Majidi’s personal account, we asked the government to ask Majidi for those


                                                          1
    Case 1:18-cr-00328-KPF Document 127 Filed 04/23/19 Page 2 of 4


Honorable Katherine Polk Failla


documents. The government refused to make that request, and we moved to compel. On
April 11, the Court granted our motion, and “direct[ed] the Government to request from
counsel for Majidi that counsel produce the Responsive Communications to the
Government as soon as possible.” Dkt. No. 115. The defense has now received a
production of more than 300 responsive documents from Majidi’s personal account. As
far as we can tell, none of these had previously been produced, such that if we had not
pressed the issue, we would not have received several hundred relevant communications
from Majidi.

               Following the Court’s April 11 Order—and knowing that Majidi’s original
production to the government had not included hundreds of responsive documents—we
inquired as to whether the government had asked Majidi for any other relevant materials
or communications in his possession, and whether it had asked, or intended to ask, other
cooperating witnesses for relevant documents or communications in their possession. In
response, and despite the Court’s ruling with respect to Majidi’s personal emails, the
government refused, maintaining that it was under no obligation to seek such materials
from its cooperating witnesses, including those with cooperation agreements that require
them to produce to the government any documents requested of them.

               As articulated in greater detail in our April 8 letter motion, and whether
viewed under Rule 16, Giglio v. United States, 405 U.S. 150 (1972), Brady v. Maryland,
373 U.S. 83 (1963), or the U.S. Attorney’s Office’s own internal discovery policy, the
government is required to seek and disclose relevant documents in the possession of its
cooperating witnesses, which are in turn—and by virtue of the Office’s own cooperation
agreement—within the government’s possession, custody, or control. See United States v.
Stein, 488 F. Supp. 2d 350, 360–64 (S.D.N.Y. 2007).

                We can think of no legitimate reason why the government would not request
all relevant documents from its cooperators. Indeed, and as noted in our prior motion
regarding Majidi specifically, the position the government has taken here is contrary to its
own practice in other cases, as well as the U.S. Attorney’s Office’s own Discovery and
Disclosure Policy, which advises that prosecutors have a “substantial obligation” to “dig
for” impeachment material concerning their cooperating witnesses. See Dkt. No. 102 at 4–
5. Here, the government will not even ask its cooperators for relevant documents, much
less “dig for” impeachment material.

               Accordingly, we respectfully request that the Court direct the government
to request, obtain, review and (as appropriate) produce relevant documents in the
possession of its cooperating witnesses.

                   Production of Subpoenas Issued to Third Parties

               The government has produced more than 900,000 documents that it appears
to have obtained from the SEC, and that the SEC presumably obtained through the issuance
of subpoenas. Although the production enables us to identify the sources of the documents,



                                             2
     Case 1:18-cr-00328-KPF Document 127 Filed 04/23/19 Page 3 of 4


Honorable Katherine Polk Failla


it provides no information concerning the scope of the request to which those documents
were responsive.

               The defense is in the process of deciding whether to seek additional Rule
17(c) subpoenas directed to third parties that previously produced documents, and if so,
the appropriate scope of those subpoenas. In order to streamline that process, it is helpful
to know what the government has already sought and obtained from those parties. For that
reason, on April 6, 2019, we asked the government to share with us the SEC subpoenas
used to obtain the documents in the government’s Rule 16 productions. As we explained,
these subpoenas were “necessary to our evaluation of the need for (and scope of) potential
Rule 17(c) subpoenas.” As described below, seeing the subpoenas (and comparing them
to the productions) would allow us to ascertain whether certain potentially missing items
were previously asked for (but determined not to exist), or were not requested at all, thereby
allowing us to make more targeted requests.

               The government stated that it was under no obligation to produce copies of
the subpoenas and declined our request as to both SEC subpoenas and its own grand jury
subpoenas. We followed up with the government on April 10, asking whether there was
any reason the government was unwilling to provide copies of the subpoenas even if it
believed it had no obligation to do so. We received no response.

               We respectfully request that the Court compel the government to produce
both sets of subpoenas. Production of these subpoenas will avoid unnecessary burden on
the defense and the Court by obviating the need to file Rule 17(c) applications for materials
already sought by the government. 1 By way of example, a number of PPI investors
produced documents to the SEC, but some of these productions appear to include certain
categories of documents that are not included in other investors’ productions. Without
seeing the underlying subpoenas, we have no way of knowing whether these types of
documents were requested from that investor and determined not to exist, or simply not
requested. As a result, and without the subpoenas, the defense will be forced to make
applications for Rule 17(c) subpoenas that may seek the very same documents as those
subpoenaed by the government, wasting the resources of the investors, the defense, and the
Court. Importantly, providing these subpoenas, to which the government has ready access,
would not impose a meaningful burden or, on the facts of this case, compromise any
meaningful law enforcement interest.

               Other courts have required the government to provide this information in
similarly complex criminal cases. For example, in United States v. Blumberg, No. 14-CR-
458 (JLL) (D.N.J. Jan. 26, 2015), a wire and securities fraud case in which the government
produced more than two million documents, the district court ordered the government to
produce, among other things, all third-party subpoenas. (A copy of the district court’s
Order is attached as Exhibit A.) And the government has not argued—and could not

1
    We also pointed out to the government that to the extent any of its witnesses failed to
    produce responsive documents, the failure to do so would constitute Giglio material.


                                              3
              Case 1:18-cr-00328-KPF Document 127 Filed 04/23/19 Page 4 of 4


       Honorable Katherine Polk Failla


       argue—that it is prohibited from disclosing its grand jury subpoenas. Rule 6(e)(6) provides
       that “subpoenas relating to grand-jury proceedings must be kept under seal” only “to the
       extent and as long as necessary to prevent the unauthorized disclosure of a matter occurring
       before a grand jury.” We are aware of no continued need to prevent that disclosure here. 2

                       While we are loathe to burden the Court with discovery motions at this point
       in the case, the alternative is to burden the Court with applications for Rule 17 subpoenas,
       which does not strike us as an efficient use of our (or the Court’s) time and attention.

                                            *    *   *    *   *

                      For these reasons, we respectfully request that the Court direct the
       government to (i) obtain, review, and (as necessary) produce relevant documents in the
       possession, custody, or control of its cooperating witnesses; and (ii) produce copies of the
       grand jury and SEC subpoenas issued to third parties in connection with this case.

                                                Respectfully submitted,




                                                Richard C. Tarlowe
                                                Roberto Finzi


       cc:      Counsel of Record


The Court is in receipt of Defendant's letter, dated April 23, 2019.
The Government shall submit a letter in response before April 26, 2019,
at 5:00 p.m.

                                                         SO ORDERED.

Dated: April 23, 2019
       New York, New York


                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
       2
             As the original Indictment was returned nearly a year ago, the subpoenas in question
             would not risk disclosing a matter currently occurring before a grand jury. Moreover,
             the documents obtained through these subpoenas have already been produced to the
             defense, negating any concern over the need for secrecy.


                                                     4
